Citation Nr: 1719001	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  08-07 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for other specified trauma and stressor-related disorder prior to January 23, 2012.

2.  Whether the Veteran filed a timely notice of disagreement with respect to the denial of his claim of entitlement to service connection for a low back disorder in the November 2004 rating decision.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbar spine disability, and if so, whether service connection is warranted.

4.  Entitlement to service connection, to include on a secondary basis, for hypertension.

5.  Entitlement to service connection for left ankle disability.



REPRESENTATION

Appellant represented by:	Michael Eby, II, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1959 to April 1982, including service in the Republic of Vietnam.  His awards and decorations include the Vietnam Cross of Gallantry with Palm.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2004, August 2009, September 2010, and October 2011 rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (ROs).

In the November 2004 rating decision, the RO, in relevant part, denied entitlement to service connection for left ear hearing loss, a left ankle disorder, high cholesterol, hypertension, a low back disability, and burn scars of both legs.  In the August 2009 rating decision, the RO, in relevant part, declined to reopen the claim for service connection for a low back disability.  In the September 2010 rating decision, the RO, in relevant part, declined to reopen the claim for service connection for left ear hearing loss, and again declined to reopen a claim for service connection for spondylosis and degenerative changes of the lumbar spine at the L4-5 level with history of fusion.  In the October 2011 decision, the RO denied entitlement to service connection for posttraumatic stress disorder (PTSD). 

The Veteran testified at a hearing by videoconference before the undersigned in April 2013.  A transcript of that hearing is of record.

In an August 2013 decision, the Board dismissed the claims for service connection for high cholesterol and the purchase of a laptop computer under the provisions of Chapter 31 of Title 38 of the United States Code.  The Board also reopened the claim for service connection for left ear hearing loss and remanded the underlying claim for service connection along with the remaining claims on appeal for further development.  

In a January 2014 rating decision, the RO granted service connection for burn scars of the left lower extremity and right lower extremity and assigned each a 0 percent rating effective February 13, 2004.  The RO also granted service connection for left ear hearing loss and evaluated the disability together with the previously service-connected right ear hearing loss, assigning a 0 percent rating effective June 8, 2010.  Although the Veteran initiated an appeal of the assigned ratings for each disability, he did not thereafter perfect the appeal.  

In a November 2015 rating decision, the RO granted service connection for other specified trauma and stressor related disorder and assigned a 30 percent rating effective January 23, 2012.  The RO issued a supplemental statement of the case on the issue of entitlement to service connection for other specified trauma and stressor related disorder prior to January 23, 2012.  

In this decision, the Board dismisses the claim for service connection for other specified trauma and stressor related disorder prior to January 23, 2012.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The grant of service connection for other specified trauma and stressor related disorder resolved the issue of entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder.


CONCLUSION OF LAW

As to the issue of entitlement to service connection for other specified trauma and stressor related disorder prior to January 23, 2012, there is no remaining case or controversy over which the Board has jurisdiction, and the appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in a determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2016).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204 (2016).

In the remand portion of the August 2013 decision, the Board requested that the RO issue a statement of the case on the issue of entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder.  In a November 2015 rating decision, the RO granted service connection for other specified trauma and stressor related disorder and assigned a 30 percent rating effective January 23, 2012.  The RO issued a supplemental statement of the case on the issue of entitlement to service connection for other specified trauma and stressor related disorder prior to January 23, 2012.  

The Board finds, however, that the grant of service connection for other specified trauma and stressor-related disorder resolved the issue.  The coding sheet associated with the grant reflects this as well; the coding sheet does not identify any psychiatric issue for which service-connection is not in effect.  Moreover, the Veteran has not expressed disagreement with the initial rating or effective date.  Accordingly, there is no remaining case or controversy over which the Board has jurisdiction, and the appeal is dismissed.  


ORDER

The appeal of the claim for service connection for other specified trauma and stressor related disorder prior to January 23, 2012 is dismissed.


REMAND

In January 2014, the RO issued a statement of the case on the issue of whether the Veteran filed a timely notice of disagreement with respect to the denial of his claim of entitlement to service connection for a low back condition in the November 2004 rating decision.  The RO issued a separate statement of the case on the issue of entitlement to service connection for PTSD.  The RO also issued a supplemental statement of the case on the issues of entitlement to service connection for a left ankle disability and hypertension.  

In February 2014, the Veteran submitted a VA Form 9 on which he indicated that he wanted to appeal all issues listed on the statement of the case and any supplemental statements of the case, and provided argument related to the claims for service connection for PTSD (the appeal for which the Board has dismissed), a left ankle disability, and hypertension.  He also indicated that he wanted a Board hearing by live videoconference.  In an accompanying statement, he added argument related to the timeliness of the notice of disagreement with respect to the low back condition.  

While the Veteran did not mention the timeliness issue on the Form 9 on which he requested a Board hearing, he provided argument on an accompanying statement.  Together with his indication on the Form 9 that he wanted to appeal all issues listed on the statement of the case and any supplemental statements of the case, the record indicates that he wants a Board hearing with respect to the timeliness issue.  While the Veteran already provided testimony at the April 2013 hearing with respect to the claims for service connection for a left ankle disability and hypertension, new pertinent evidence, including VA examination reports, has been added to the claims file since that hearing.  See generally, Cook v. Snyder, No. 15-0873 (U.S. Vet. App. Jan. 31, 2017).  Thus, he should be afforded another opportunity to provide testimony on those claims.  See As the RO schedules videoconference Board hearings, a remand of the case to the RO is warranted to schedule the requested hearing.

Lastly, the Board notes that a supplemental statement of the case has not been issued on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.  The AOJ is advised that this issue remains on appeal.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


